Citation Nr: 1509966	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating higher than 70 percent for anxiety disorder.

2. Entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1994 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a February 2014 decision, the Board remanded the Veteran's claims for entitlement to service connection for an acquired psychiatric condition, entitlement to special compensation, and entitlement to a TDIU for further development.  Eventually, the claim for service connection for an acquired psychiatric condition was granted by the RO in a June 2014 rating decision; he was assigned an initial 70 percent rating for his anxiety disorder.  The other claims were addressed in a June 2014 supplemental statement of the case (SSOC) where they remained denied.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the grant of service connection for an acquired psychiatric disorder and the assignment of the initial 70 percent rating, the Veteran submitted an October 2014 statement indicating he believes he is warranted an even higher 100 percent rating for the condition.  This statement triggered the appeal process regarding the downstream issue of entitlement to a higher initial rating and thus required the issuance of a statement of the case (SOC).  The RO has not issued an SOC in response to the NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).

The remaining issues of entitlement to special monthly pension based on a need for the regular aid and attendance of another person or being housebound and entitlement to a TDIU are inextricably intertwined with his increased rating claim, therefore any decision regarding these issues would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, comment is needed from the June 2014 VA psychiatric examiner as to whether the Veteran's anxiety disorder renders him unable to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) addressing the issue of entitlement to an initial rating higher than 70 percent for anxiety disorder.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.  

2. Send the claims file to the VA examiner who performed the June 2014 for an addendum opinion.  The examiner must comment on whether the Veteran's anxiety disorder renders him unable to secure of or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner should provide such an opinion without regard to advancing age or nonservice-connected disabilities.  A complete explanation should be given for all opinions and conclusions expressed.

3. The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




